By the Court, Sanderson, J.:
An order made on a motion to retax costs is not appeal-able. It is not an order made after final judgment within the meaning of section three hundred and forty-three of the Practice Act, even though it be made after the entry of judgment, for in legal effect the order, if the motion is granted, amounts to a modification or amendment of the judgment, or in other words becomes a j3art of it. If the motion is denied the error .is none the less in the judgment, and can be reviewed only upon an appeal from the judgment. Costs are included in and constitute a part of the judgment, (Sec. 511,) and hence, though ascertained and adjudged by the Court after an entry of the judgment by the Clerk may have been made, yet the law considers such action of the Court as having preceded the final judgment. (Votan v. Reese, 20 Cal. 90; Levy v. Getleson, 27 Cal. 688; Stevenson v. Smith, 28 Cal. 105.)
The appeal is dismissed.